This petition is brought to establish a bill of exceptions alleged to have been filed January 16th, 1907, and disallowed January 23d, 1907. If the bill was filed January 16th, this petition, filed March 7th, came too late; but the petitioner is evidently in error as to these dates.
The papers in the original case show that the decision of the Superior Court was rendered January 15th; notice of intention to file bill of exceptions filed January 18th; time within which to file exceptions fixed till February 19th; bill of exceptions filed February 16th, disallowed February 23d.
The cause assigned for disallowing the bill is that no transcript of evidence was presented with it.
The exceptions presented, as far as can be gathered from the bill, are to the exclusion of certain evidence which was offered at the trial and to the allowance by the court of a charge for compensation.
In order to decide these exceptions it would be necessary to have a transcript of the evidence which was before the court, both to understand the grounds of the allowance and also the application of the excluded testimony.
The Superior Court properly disallowed the bill, and we must dismiss this petition for the same reason.
Petition dismissed, and papers in the original case ordered returned to the Superior Court.